 



Exhibit 10.1
Performance Restricted Stock Agreement
Flowserve Corporation
2004 Stock Compensation Plan
This Performance Restricted Stock Agreement (the “Agreement”) is made and
entered into by and between Flowserve Corporation, a New York corporation (the
“Company”) and Lewis Kling (the “Participant”) as of March 7, 2008 (the “Date of
Grant”).
W I T N E S S E T H
WHEREAS, the Company has adopted the Flowserve Corporation 2004 Stock
Compensation Plan (the “Plan”) to strengthen the ability of the Company to
attract, motivate and retain Employees, Outside Directors and Consultants who
possess superior capabilities and to encourage such persons to have a
proprietary interest in the Company; and
WHEREAS, the Organization and Compensation Committee of the Board of Directors
of the Company believes that the grant of Performance Restricted Stock to the
Participant as described herein is consistent with the stated purposes for which
the Plan was adopted; and
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1. Performance Restricted Stock
In order to encourage the Participant’s contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of                      shares of
Common Stock (the “Performance Shares”), subject to the conditions and
restrictions set forth below and in the Plan.
2. Vesting of Performance Shares

  (a)  
Prior to March 30, 2008, the Committee shall establish a threshold, target and
maximum Performance Goal with respect to the Award, in accordance with the
requirements of Section 6.7 of the Plan, based upon the Company’s return on net
assets for the period beginning January 1, 2008 and ending December 31, 2010
(the “Performance Cycle”). Following the end of the Performance Cycle, the
Committee shall compare the actual performance of the Company with the
Performance Goal and certify, in writing, whether and to what extent the
Performance Goal has been achieved for such Performance Cycle. Subject to the
provisions of Paragraph 3 below, upon written certification by the Committee,
which shall occur no later than March 31, 2011, whether, and to what extent, the
Performance Goal has been achieved, the Performance Shares will become vested
(the “Vesting Date”) in accordance with the table set forth below; provided,
however, that the Performance Shares shall not vest and shall be forfeited to
the extent the Performance Goal is not achieved for the Performance Cycle. The
number of Performance Shares vested is contingent upon the Company’s achievement
of the Performance Goal for the Performance Cycle.

 

1



--------------------------------------------------------------------------------



 



          Performance Goal   Percentage of Performance Restricted   Achieved  
Stock Vested  
Less Than Threshold
    0 %
Threshold
    25 %
Target
    100 %
Maximum
    200 %

  (b)  
Immediately following the execution of this Agreement, the Performance Shares
will be transferred of record to the Participant and a certificate or
certificates representing said Performance Shares will be issued in the name of
the Participant. Each of such Performance Share certificates will bear a legend
as provided by the Company, conspicuously referring to the terms, conditions and
restrictions as permitted under Section 15.9 of the Plan. The Company either
shall retain custody of such Performance Share certificate(s) prior to vesting
or require the Participant to enter into an escrow arrangement under which such
Performance Share certificate(s) will be held by an escrow agent. Certificates
for shares of Common Stock free of restriction under this Agreement and the Plan
shall be delivered to the Participant promptly after, and only after, the
Committee has certified that the Performance Goals were met. The delivery of any
shares of Restricted Stock pursuant to this Agreement is subject to the
provisions of Paragraph 9 below. The Participant, by his or her acceptance of
this Agreement, shall irrevocably grant to the Company a power of attorney to
transfer any shares forfeited pursuant to Paragraph 3 and agrees to execute any
documents requested by the Company in connection with such forfeiture and
transfer. The provisions of this Paragraph 2 shall be specifically performable
by the Company in a court of equity or law.
    (c)  
Absent prior written consent of the Committee, the Performance Shares granted
hereunder to the Participant may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise, from the Date of Grant until said shares shall have become vested
in the Participant.
    (d)  
Consistent with the foregoing, except as contemplated by Paragraph 5, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. If the Participant or his Beneficiary hereunder shall become bankrupt
or attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by
Paragraph 8, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such right or benefit shall cease and
terminate.

 

2



--------------------------------------------------------------------------------



 



3. Effect of Termination of Employment or Services

  (a)  
The Performance Shares granted pursuant to this Agreement shall vest in
accordance with the vesting schedule reflected in Paragraph 2(a) above, as long
as the Participant remains employed by the Company or a Subsidiary. The
Performance Shares granted pursuant to this Agreement shall cease vesting and
shall be immediately forfeited upon the date the Participant terminates
employment, unless:

  (i)  
the Company and its Subsidiaries terminate the Participant’s employment prior to
February 28, 2010 without “cause” (as such term is defined in the Participant’s
existing employment agreement);
    (ii)  
the Participant’s employment terminates prior to February 28, 2010 by reason of
his “disability” (as such term is defined in the Participant’s existing
employment agreement) or his death;
    (iii)  
the Participant resigns his employment with the Company prior to February 28,
2010 upon the appointment of a successor Chief Executive Officer of the Company;
or
    (iv)  
the Participant terminates his employment with the Company prior to February 28,
2010 following the assignment to the Participant of duties materially
inconsistent with his positions with the Company or following any actions by the
Company resulting in a material diminution of his position or duties;

in which case, the Performance Shares that have not previously vested in
accordance with the vesting schedule reflected in Paragraph 2(a) above, as of
the date of such termination of employment shall continue to vest as if the
Participant continued to provide services to the Company up to the Vesting Date.
4. Limitation of Rights
Nothing in this Agreement or the Plan shall be construed to:

  (a)  
give the Participant any right to be awarded any further Performance Shares or
any other Award in the future, even if Performance Shares or other Awards are
granted on a regular or repeated basis, as grants of Performance Shares and
other Awards are completely voluntary and made solely in the discretion of the
Committee;
    (b)  
give the Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or any Subsidiary; or
    (c)  
confer upon the Participant the right to continue in the employment or service
of the Company or any Subsidiary, or affect the right of the Company or any
Subsidiary to terminate the employment or service of the Participant at any time
or for any reason.

 

3



--------------------------------------------------------------------------------



 



5. Prerequisites to Benefits
Neither the Participant, nor any person claiming through the Participant, shall
have any right or interest in the Performance Shares awarded hereunder, unless
and until all the terms, conditions and provisions of this Agreement and the
Plan which affect the Participant or such other person shall have been complied
with as specified herein.
6. Data Privacy
By execution of this Agreement, the Participant acknowledges that he/she has
read and understands the Flowserve Corporation Employee Data Protection Policy
(the “Policy”). The participant hereby consents to the collection, processing,
transmission, use and electronic and manual storage of their personal data by
the Company, Merrill Lynch & Co., Inc. (“Merrill Lynch”) and Solium Capital LLC
(“Solium”) in order to facilitate Plan administration. The Participant
understands and acknowledges that this consent applies to all
personally-identifiable data relevant to Plan administration, including: name,
home address, work email address, job title, GEMS ID, National Identification
Number or Social Security Number, employee status, work location, work phone
number, tax class, previous equity grant transaction data and compensation data.
The Participant understands that for purposes of Plan administration, the
Participant’s personal data will be collected and processed at 5215 N. O’Connor
Blvd, Suite 2300, Irving, Texas (USA), and transferred to Merrill Lynch at 4
World Financial Center, 250 Vesey St., New York, New York (USA) and Solium at
25900 West Eleven Mile, Suite 140, Southfield, Michigan (USA).
7. Rights as a Stockholder
Subject to the limitations and restrictions contained herein, the Participant
(or Beneficiary) shall have all rights as a stockholder with respect to the
shares of Performance Shares, including the right to vote and receive dividends.
8. Successors and Assigns
This Agreement shall bind and inure to the benefit of and be enforceable by the
Participant, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Participant may not assign any rights or obligations under this Agreement except
to the extent and in the manner expressly permitted herein.
9. Securities Act
The Company will not be required to deliver any shares of Common Stock pursuant
to this Agreement if, in the opinion of counsel for the Company, such issuance
would violate the Securities Act of 1933, as amended (the “Securities Act”) or
any other applicable federal or state securities laws or regulations. The
Committee may require that the Participant, prior to the issuance of any such
shares, sign and deliver to the Company a written statement, which shall be in a
form and contain content acceptable to the Committee, in its sole discretion
(“Investment Letter”):

  (a)  
stating that the Participant is acquiring the shares for investment and not with
a view to the sale or distribution thereof;
    (b)  
stating that the Participant will not sell any shares of Common Stock that the
Participant may then own or thereafter acquire except either:

  (i)  
through a broker on a national securities exchange or
    (ii)  
with the prior written approval of the Company; and

  (c)  
containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

 

4



--------------------------------------------------------------------------------



 



10. Federal and State Taxes

  (a)  
Any amount of Common Stock that is payable or transferable to the Participant
hereunder may be subject to the payment of or reduced by any amount or amounts
which the Company is required to withhold under the then applicable provisions
of the laws of the jurisdiction where the Participant is employed, and, if
applicable, the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other foreign, federal, state or local tax withholding
requirement. When the Company is required to withhold any amount or amounts
under the applicable provisions of any foreign, federal, state or local
requirement or the Code, the Company shall withhold from the Common Stock to be
issued to the Participant a number of shares necessary to satisfy the Company’s
withholding obligations. The number of shares of Common Stock to be withheld
shall be based upon the Fair Market Value of the shares on the date of
withholding.
    (b)  
Notwithstanding Paragraph 10(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

  (i)  
the Participant may direct the Company to withhold cash that is otherwise
payable to the Participant;
    (ii)  
the Participant may deliver to the Company a sufficient number of shares of
Common Stock then owned by the Participant to satisfy the Company’s withholding
obligations, based on the Fair Market Value of the shares as of the date of
withholding;
    (iii)  
the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or
    (iv)  
any combination of the alternatives described in Paragraphs 10(b)(i) through
10(b)(iii) above.

  (c)  
Authorization of the Participant to the Company to withhold taxes pursuant to
one or more of the alternatives described in Paragraph 10(b) above must be in a
form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

 

5



--------------------------------------------------------------------------------



 



11. Definitions; Copy of Plan
Except as specifically provided otherwise herein, all capitalized terms used in
this Agreement shall have the same meanings ascribed to them in the Plan. By the
execution of this Agreement, the Participant acknowledges receipt of a copy of
the Plan.
12. Administration
This Agreement is subject to the terms and conditions of the Plan. The Plan will
be administered by the Committee in accordance with its terms. The Committee has
sole and complete discretion with respect to all matters reserved to it by the
Plan and the decisions of the majority of the Committee with respect to the Plan
and this Agreement shall be final and binding upon the Participant and the
Company. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.
13. Adjustment of Number of Performance Shares
The number of Performance Shares granted hereunder shall be subject to
adjustment in accordance with Articles 11 and 12 of the Plan.
14. No Right to Stock
No Participant and no beneficiary or other person claiming under or through such
Participant shall have any right, title or interest in any shares of Common
Stock allocated or reserved under the Plan or subject to this Agreement, except
as to such shares of Common Stock, if any, that have been issued or transferred
to such Participant.
15. Notice
Any notice to be given to the Company or the Committee shall be addressed to the
Company in care of its Secretary at its principal office. Any such notice shall
be in writing and shall be delivered personally or shall be sent by first class
mail, postage prepaid, to the Company.
16. Amendments
This Agreement may be amended only by a written agreement executed by the
Company and the Participant. Any such amendment shall be made only upon the
mutual consent of the parties, which consent (of either party) may be withheld
for any reason.
17. Governing Law
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Texas.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized, and the Participant has hereunto set
his/her hand as of the day and year first above written.

            FLOWSERVE CORPORATION
      By:   /s/ William C. Rusnack         Name:   William C. Rusnack       
Title:   Chairman, Organization and Compensation Committee        Lewis Kling
      Name:   /s/ Lewis M. Kling                      

 

7